Citation Nr: 1030300	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  05-01 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a traumatic left knee injury.

2.  Entitlement to service connection for a dental disorder for 
the purposes of compensation and VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to October 
2001.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from February and April 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2007, the Veteran withdrew his previously requested Board 
hearing.

In February 2008, the Veteran testified at a Decision Review 
Officer (DRO) hearing at the RO.  A transcript of the hearing is 
associated with the claims file.

In addition to the issues listed above, the Veteran perfected 
appeals with regard to claims for service connection for 
bilateral hearing loss and arthritis of the right and left hands 
and claims for increased ratings for gastroesophageal reflux 
disease and non-allergic rhinitis.  However, in a July 2007 
written statement, the Veteran indicated that he agreed with the 
RO's decisions with regard to these five issues.  As such, the 
Board considers the appeals of these issues withdrawn.

The Veteran also submitted a notice of disagreement with regard 
to the evaluations assigned to his service-connected mechanical 
low back  pain, left shoulder arthritis, right shoulder 
arthritis, and hemorrhoid condition.  In April 2006, the RO 
issued a statement of the case addressing these issues.  However, 
the Veteran did not perfect appeals of these issues, and they are 
not before the Board.

The issue of entitlement to service connection for a dental 
disorder for the purposes of compensation and VA outpatient 
dental treatment is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's residuals of a traumatic left knee injury are 
manifested by complaints of pain, stiffness, and flare-ups, but 
no competent evidence of arthritis, moderate instability, or 
increased functional impairment during flare-ups.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
residuals of a traumatic left knee injury are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 
5257 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) and that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In an October 2002 letter, the RO provided notice to the Veteran 
explaining what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.

A June 2004 letter informed the Veteran that in order to 
substantiate his claim for an increased rating, the evidence 
needed to show that his disability had gotten worse.

A March 2006 letter provided the Veteran with notice consistent 
with the requirements of Dingess/Hartman.

A June 2008 letter provided the Veteran with the rating criteria 
used to evaluate his service-connected left knee disability.

After issuance of the above-described notice, and opportunity for 
the Veteran to respond, the July 2009 supplemental statement of 
the case reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

In addition, in Bryant v. Shinseki, --- Vet. App. ----, No. 08-
4080 (Jul. 1, 2010), the United States Court of Appeals for 
Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) 
(2009) requires that the DRO who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the DRO noted the basis of 
the prior determinations and noted the elements of the claims 
that were lacking to substantiate the claim for benefits.  In 
addition, the DRO sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claims.  
Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has 
identified any prejudice in the conduct of the RO hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claims and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate the Veteran's claims for benefits.  As 
such, the Board finds that, consistent with Bryant, DRO complied 
with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the 
Board can adjudicate the claims based on the current record.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA, and private 
treatment records, and the reports of October 2002 and June 2009 
VA examinations.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's February 2008 
DRO hearing and various written statements provided by the 
Veteran and by his representative, on his behalf.  The Board also 
finds that no additional RO action on any of the claims on appeal 
is needed.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of any of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis - Left Knee

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. 119, 125-26 (1999).

In this case, the RO assigned the initial 10 percent rating for 
the Veteran's left knee disability pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5257, indicating that he has an unlisted 
disability rated on the basis of instability.  Diagnostic Code 
5257 provides for a 10 percent rating when recurrent subluxation 
or lateral instability is slight, 20 percent when it is moderate, 
and 30 percent when it is severe.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

An October 2002 VA x-ray report shows that the left knee was 
normal.

In October 2002, the Veteran underwent VA examination.  He 
indicated that he had two previous arthroscopic surgeries on his 
left knee.  He complained of pain but denied locking, giving way, 
or instability.  He did not use a knee brace.  On examination, 
the Veteran walked with no difficulty or gait disturbance.  The 
lower extremities showed no edema.  Flexion of the left knee was 
to 130 degrees, and extension was to 0 degrees.  Drawer sign was 
negative.  There was no crepitation or popping of the knee.  The 
diagnosis was traumatic knee injury with normal physical 
examination.  X-rays were negative.

A March 2003 private report of an MRI shows that the left knee 
was normal.

An April 2003 private treatment record shows that the Veteran 
complained of anterior knee pain.  He had an MRI showing a medial 
meniscus tear.

In a January 2004 written statement, the Veteran indicated that 
he had been diagnosed with meniscus tear, osteoarthritis, and 
degenerative joint disease of his left knee.

In a January 2005 written statement, the Veteran indicated that 
his left knee caused him almost constant pain, which caused him 
to limp.

In February 2008, the Veteran testified before a DRO.  He 
indicated that his left knee was in constant pain.

In June 2009, the Veteran underwent VA examination.  He 
complained of continued pain in the left knee.  There was 
intermittent stiffness.  There were times that he felt that the 
knee was going to give out, but he has never fallen.  He stated 
that there has been no significant change in the knee since the 
last examination.  Squatting and walking farther than one-quarter 
of a mile aggravates the knee pain.  He underwent no treatment 
and took no medication specifically for his knee.  He used a knee 
brace that he purchased for long days when he had knee pain.  The 
Veteran described daily flare-ups.  He denied any locking or 
dislocations.  Following repetitive movements, there was 
increased pain, but he did not experience any weakness, fatigue, 
or lack of endurance in the knee.  He lost no time from his job, 
and the left knee did not affect on his job performance.

On examination, the Veteran had a normal gait.  He was not 
wearing a brace or using an assistive device.  There was no 
effusion, edema, or erythema.  Palpation of the joint borders did 
not elicit any pain.  There was no crepitation with range of 
motion.  Flexion was 0 to 130 degrees.  Following repetitive 
movements, there was no change in the range of motion.  There was 
no evidence of weakness, fatigue, or lack of endurance.  
Following the repetitive movements, the Veteran was able to get 
of the examination table, walk, stand on his toes, and stand on 
his heels.  He was able to squat, with a pop in the knee.  
However, the Veteran was able to stand using the table for 
support.  X-rays of the left knee were negative.  The diagnosis 
was traumatic left knee injury with residual pain and negative x-
rays.  An addendum noted that Lachman and drawer sign tests were 
negative, showing good stability of the left knee.

Considering the pertinent evidence in light of the above, the 
Board finds that an initial rating greater than 10 percent for 
the Veteran's residuals of a traumatic left knee injury is not 
warranted.

Specifically, the evidence does not support a finding that the 
Veteran has moderate instability of the left knee.  The Veteran 
denied instability in October 2002.  While he reported having a 
feeling at times that the knee would give way during his June 
2009 VA examination, he denied any actual falls.  Furthermore, 
the VA examiner indicated that all instability examinations were 
negative, demonstrating good stability of the left knee.  The 
Veteran has denied any locking or dislocations.  Given that the 
Veteran reports only a feeling of giving way and no actual falls, 
the Board finds that the evidence indicates that the Veteran does 
not have moderate instability of the left knee, and an increase 
under the criteria of Diagnostic Code 5257 is not warranted.

The Board has also considered the applicability of other 
diagnostic codes for rating this disability.  While the Veteran 
stated that he had been diagnosed with arthritis and degenerative 
joint disease of the left knee, x-rays taken in October 2002 and 
June 2009 indicate that the Veteran's left knee was normal.  The 
Board finds that these x-ray reports are more probative than the 
Veteran's statement that he has been diagnosed with degenerative 
joint disease.  As such, assignment of a rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009) is not appropriate.

Finally, the Board finds that a rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 or 5261 is not warranted.  The evidence 
shows that, on examination, the Veteran's extension was to 0 
degrees, and his flexion was to 130 degrees.  While the Veteran 
reported flare-ups, there is no evidence that, even during these 
flare-ups, his extension or flexion is limited such that a rating 
under these Diagnostic Codes is warranted.  Specifically, during 
the examination in June 2009, the examiner completed repetitive 
motions of the Veteran's left knee, which resulted in no loss of 
motion.  The Veteran complains of increased pain and stiffness 
during flare-ups but has not contended that he experiences any 
additional functional impairment.

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's residuals of a traumatic 
left knee injury, pursuant to Fenderson, and that the claim for a 
higher rating must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the 
doubt doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 C.F.R. § 4.3.

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
Jul. 17, 2009).  The first question is whether the schedular 
rating adequately contemplates the Veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant 
has not required frequent periods of hospitalization for his 
disability and that the manifestations of the disability are 
contemplated by the schedular criteria.  Therefore, there is no 
reason to believe that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
schedular criteria.  The Veteran has specifically stated that his 
left knee disability does not affect his employment.  Therefore, 
referral of the case for extra-schedular consideration is not in 
order.  The Board would further point out that, as the Veteran is 
gainfully employed, this is not a case that raises a claim for a 
total disability evaluation based on individual unemployability.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial evaluation in excess of 10 percent for residuals of a 
traumatic left knee injury is denied.


REMAND

The Board finds that a remand is necessary prior to final 
adjudication of the Veteran's dental claim.

It appears from a review of the claims file that the Veteran's 
in-service dental treatment records, if they exist, are not 
present.  The Veteran has described undergoing extensive dental 
treatment while in service, to include the removal of six teeth 
and the wearing of braces.  He stated during his February 2008 
DRO hearing that he went to Charleston Air Force Base for his 
initial dental treatment.  Then he was given his dental records 
and sent to Andrews Air Force Base for further treatment.  The 
record indicates that the Veteran has not been informed that his 
in-service dental records are not associated with the claims 
file.  In addition, it appears that the RO has not attempted to 
obtain any dental treatment records from either Charleston or 
Andrews Air Force Base.  The Board finds that this should be 
accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate actions to obtain 
any dental service treatment records 
concerning the Veteran.  It is noted that the 
Veteran stated that he underwent dental 
treatment during service at both Charleston 
Air Force Base and Andrews Air Force Base.  
If these records are not located, the Veteran 
should be so informed.

2.  Readjudicate the claim for service 
connection for a dental disorder for the 
purposes of compensation and VA outpatient 
dental treatment.  If the benefits sought on 
appeal are not granted, issue a supplemental 
statement of the case and provide the Veteran 
an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


